



Exhibit 10.26.6

SECOND AMENDMENT TO LOAN AGREEMENT
AND OTHER LOAN DOCUMENTS


THIS SECOND AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Agreement”) is made as of this 27th day of October, 2011 (the “Modification
Date”), by and among FELCOR/JPM HOTELS, L.L.C., a Delaware limited liability
company (“Hotels”), having an address at c/o FelCor Lodging Trust Incorporated,
545 E. John Carpenter Freeway, Suite 1300, Irving, Texas 75062, DJONT/JPM
LEASING, L.L.C., a Delaware limited liability company (“Leasing”; Hotels and
Leasing, individually and/or collectively, as the context may require,
“Borrower”), having an address at c/o FelCor Lodging Trust Incorporated, 545 E.
John Carpenter Freeway, Suite 1300, Irving, Texas 75062, FELCOR LODGING LIMITED
PARTNERSHIP, a Delaware limited partnership (“Guarantor”), having an address at
c/o FelCor Lodging Trust Incorporated, 545 E. John Carpenter Freeway, Suite
1300, Irving, Texas 75062, WELLS FARGO BANK, N.A., as trustee for Bear Stearns
Commercial Mortgage Securities Trust 2007-BBA8 Commercial Mortgage Pass-Through
Certificates Series 2007-BBA8, for itself and as Servicing Lender pursuant to
Intercreditor and Servicing Agreement dated November 10, 2006 (together with its
successors and/or assigns, “Lender” or “Note A-1 Holder”), having an address at
c/o Bank of America, N.A., 900 West Trade Street, Suite 650, Mail Code:
NC1-026-06-1, Charlotte, North Carolina 28255, US BANK, N.A., as Trustee for the
registered holders for the JPMCC Commercial Mortgage Pass-Through Certificates
Series 2007-FL1 (together with its successors and/or assigns, “Note A-2
Holder”), having an address at 9062 Old Annapolis Road, Columbia, Maryland
21045-1951, Attention: Corporate Trust Services (CMBS) and CAPITAL TRUST, INC.,
a Maryland corporation (together with its successors and/or assigns , in its
capacity as “Note B-1 Holder” and “Note B-2 Holder”; Note A-1 Holder, Note A-2
Holder, Note B-1 Holder and Note B-2 Holder, each individually, a “Noteholder”
and collectively, the “Noteholders”), having an address at 410 Park Avenue, 14th
Floor, New York, New York 10022.
RECITALS:
WHEREAS, Bank of America, National Association (together with its successors and
assigns, the “Original Lender”) made a certain first mortgage loan in the
original principal sum of TWO HUNDRED FIFTY MILLION AND 00/100 DOLLARS
($250,000,000.00) (the “Loan”) to Borrower pursuant to that certain Loan
Agreement, dated as of November 10, 2006 between Borrower and Original Lender,
as amended by that certain First Amendment to Loan Agreement and Other Loan
Documents, dated as of January 31, 2007 (the “First Amendment”) (as the same may
be further amended, renewed, modified, extended, replaced or supplemented from
time to time, collectively, the “Loan Agreement”);


WHEREAS, the Loan is evidenced by four (4) separate and distinct obligations
evidenced by that certain Amended and Restated Promissory Note A-1 in the
original principal amount of NINETY SIX MILLION TWO HUNDRED THOUSAND AND 00/100
DOLLARS ($96,200,000.00) made by Borrower in favor of Original Lender (together
with any and all renewals, amendments, modifications, consolidations and
extensions thereof, the “Note A-1”), that certain Amended and


--------------------------------------------------------------------------------




Restated Promissory Note A-2 in the original principal sum of EIGHTY EIGHT
MILLION EIGHT HUNDRED THOUSAND AND 00/100 DOLLARS ($88,800,000.00) made in favor
of JP Morgan Chase Bank, N.A. (“JPM”) (together with any and all renewals,
amendments, modifications, consolidations and extensions thereof, the “Note
A-2”), that certain Amended and Restated Promissory Note B-1 in the original
principal sum of THIRTY THREE MILLION EIGHT HUNDRED THOUSAND AND 00/100 DOLLARS
($33,800,000.00) made by Borrower in favor of Original Lender (together with any
and all renewals, amendments, modifications, consolidations and extensions
thereof, the “Note B-1”), and that certain Amended and Restated Promissory Note
B-2 in the original principal sum of THIRTY ONE MILLION TWO HUNDRED THOUSAND AND
00/100 DOLLARS ($31,200,000.00) made in favor of JPM (together with any and all
renewals, amendments, modifications, consolidations and extensions thereof,
“Note B-2”; Note A-1, Note A-2, Note B-1 and Note B-2, collectively, the
“Notes”);


WHEREAS, the Loan is secured, inter alia, by those certain first priority
mortgage (or similar security instrument), assignment of leases and rents and
security agreements, each dated as of November 10, 2006 (together with any and
all renewals, amendments, modifications, consolidations and extensions thereof,
individually and/or collectively, as the context may require, the “Security
Instrument”), which encumbers the Borrower's fee and/or leasehold interests in
the properties located in California, Florida, Texas, Minnesota, South Carolina
and North Carolina, as more fully described in the Security Instrument
(individually, an “Individual Property” and collectively, the “Property”);


WHEREAS, in connection with the Loan, Guarantor executed and delivered to
Original Lender that certain Guaranty of Recourse Obligations of Borrower (as
amended by the First Amendment, as the same may be further amended, renewed,
modified, extended, replaced or supplemented from time to time, collectively,
the “Guaranty”) dated as of November 10, 2006;


WHEREAS, Borrower and the Guarantor executed and delivered to Original Lender
certain other documents and instruments to evidence and/or secure the Loan,
including those listed on Schedule II attached hereto (as the same have been or
may be further amended, renewed, modified, extended, replaced or supplemented
from time to time, each a “Loan Document” and, together with the Loan Agreement,
the Notes, the Security Instrument and the Guaranty, the “Loan Documents”);


WHEREAS, JPM assigned its interest in the Note A-2 to Note A-2 Holder;


WHEREAS, Original Lender assigned its interest in the Note B-1 to Note B-1
Holder on or about February 17, 2007;


WHEREAS, JPM assigned its interest in the Note B-2 to Note B-2 Holder on or
about February 17, 2007;


WHEREAS, Original Lender, through one or a series of transactions, assigned its
interest in and to the Loan Documents and the Note A-1 to Lender on or about
April 17, 2007; and



-2-

--------------------------------------------------------------------------------




WHEREAS, the parties hereto have agreed to modify and amend the Loan and Loan
Documents in the manner set forth herein and Borrower wishes to exercise an
Additional Extension Option (defined below) to extend the Loan to the Payment
Date occurring in February, 2012.


AGREEMENT:
For the mutual promises contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
1.    Definitions. Capitalized terms used herein and not specifically defined
herein shall have the respective meanings ascribed to such terms in the Loan
Agreement. To the extent of any conflict, the definitions set forth in this
Agreement shall control. The definition of “Agreement” set forth in the Loan
Agreement shall be deemed to include this Agreement. Additionally, the
definition of “Loan Agreement” and “Loan Documents” as set forth in the Loan
Documents shall be deemed to include this Agreement and the other Amendment
Documents (defined below).
2.    Conditions to Effectiveness. This Agreement shall be effective only if and
when signed by, and when counterparts hereof shall be delivered to Lender or its
counsel by the Borrower, Guarantor and Lender and all of the conditions
precedent to the closing of this Agreement have been satisfied to the
satisfaction of Lender, including, without limitation, the following
(collectively, the “Conditions Precedent”):
(i)
No Default or Event of Default shall have occurred and be continuing;

(ii)
Borrower and Guarantor shall have delivered, or caused to be delivered, to
Lender a Title Insurance Policy (or acceptable endorsements to the existing
Title Insurance Policy), in form and substance acceptable to Lender insuring (a)
the first lien of each Security Instrument, as modified by this Agreement and
the applicable Security Instrument Amendment (defined below), as of the date
hereof, (b) full coverage against present and future mechanics' liens (whether
filed or inchoate), if any, and (c) over such other matters as reasonably
required by Lender;

(iii)
Borrower shall pay all premiums, fees and expense in connection with the
issuance of the title coverage required in Section 2(ii) above;

(iv)
Borrower and Guarantor shall have delivered, or caused to be delivered, to
Lender, in form and substance acceptable to Lender, opinions of Borrower's and
Guarantor's counsel with respect to the due execution and authorization of this
Agreement and the other Amendment Documents by Borrower and Guarantor, the
enforceability of the Loan Documents, as modified by this Agreement and the
other Amendment Documents, against Borrower and Guarantor, that the execution
and delivery of this Agreement and the other Amendment Documents does not
constitute a “significant” modification of the Loan with respect to regulations
applicable to a REMIC Trust, and such other opinions as reasonably required by
Lender;


-3-

--------------------------------------------------------------------------------




(v)
Borrower shall have delivered to Lender all amounts due and payable pursuant to
Sections 8 hereof;

(vi)
Borrower and Guarantor shall have executed and delivered, or caused to be
executed and delivered, to Lender, in form and substance acceptable to Lender,
(a) this Agreement, (b) that certain Certification, dated as of the date hereof,
given by Borrower and Guarantor to Lender, (c) an amendment to the Security
Instrument with respect to each Individual Property, each dated as of the date
hereof (collectively, the “Security Instrument Amendment”), (d) that certain
Guaranty of Payment, dated as of the date hereof from Borrower and Guarantor to
Noteholders and (e) that certain escrow letter agreement between Borrower,
Lender and Stewart Title Guaranty Company (each of (a) through (e) above,
together with any amendments, renewals, modifications, extensions, replacements
or supplements thereto, from time to time, collectively, the “Amendment
Documents”);

(vii)
Borrower shall have delivered, or caused to be delivered, to Lender an estoppel
certificate (or good standing certificate) from each Manager (other than Post
Modification Manager Estoppels (defined below)) (a) certifying (i) that the
applicable Management Agreement is unmodified and in full force and effect (or
if there have been modifications, that the same, as modified, is in full force
and effect and stating the modifications), and (ii) the date through which the
management fees due under the Management Agreement have been paid; and (b)
stating whether or not to the best knowledge of Manager (i) there is a
continuing default by Borrower in the performance or observance of any covenant,
agreement or condition contained in the Management Agreement, or (ii) there
shall have occurred any event that, with the giving of notice or passage of time
or both, would become such a default, and, if so, specifying each such default
or occurrence of which Manager has knowledge;

(viii)
Borrower shall have delivered, or caused to be delivered, to Lender an estoppel
certificate (or good standing certificate) from the Condominium Board (a)
certifying that (i) that the applicable Condominium Documents are unmodified and
in full force and effect (or if there have been modifications, that the same, as
modified, is in full force and effect and stating the modifications), and (ii)
the date through which the any fees due by Borrower under the Condominium
Documents have been paid; and (b) stating whether or not to the best knowledge
of the Condominium Board (i) there is a continuing default by Borrower in the
performance or observance of any covenant, agreement or condition contained in
the Condominium Documents, or (ii) there shall have occurred any event that,
with the giving of notice or passage of time or both, would become such a
default, and, if so, specifying each such default or occurrence of which the
Condominium Board has knowledge;

(ix)
Borrower shall have delivered to Lender all amounts set forth on that certain
settlement statement executed by Borrower in connection with this Agreement as
of the date hereof;


-4-

--------------------------------------------------------------------------------




(x)
All of the representations, warranties, covenants and agreements contained in
the Loan Documents shall be true and correct in all material respects as of the
date hereof, except to the extent that such representation and warranty
specifically refers to financial statements which were required to be delivered
as of a prior date; and

(xi)
Borrower and Guarantor shall have delivered to Lender such other documents,
materials, agreements or information as Lender may reasonably require.

3.     Borrower and Guarantor hereby represent, warrant and covenant to Lender
and the other Noteholders that, as of the date hereof:
(i)     There is no pending, nor, to Borrower or Guarantor's knowledge, is there
any threatened, litigation proceeding involving the Property or Borrower's
ownership, development, operation or maintenance thereof, which proceedings, if
determined against Borrower or any Individual Property, would reasonably be
expected to materially adversely affect the condition (financial or otherwise)
or business of Borrower or the condition or ownership of the Properties (taken
as a whole).
(ii)     There are no offsets, counterclaims or defenses against the Debt, this
Agreement or the other Loan Documents, and no Default or Event of Default exists
under the Loan Documents.
(iii)     The outstanding principal amount of the Note A-1 is $68,562,933.53,
the outstanding principal amount of the Note A-2 is $63,288,861.72, the
outstanding principal amount of the Note B-1 is $24,089,679.35 and the
outstanding principal amount of the Note B-2 is $22,236,627.09.
(iv)     Each Security Instrument, as modified by the applicable Security
Instrument Amendment, constitutes, and shall continue to be, a valid, first
priority, perfected lien on the applicable Individual Property.
(v)     To Borrower's knowledge, each of the Undelivered Items (as defined in
that certain Undelivered Items Letter Agreement, dated as of November 10, 2006,
from Borrower to Original Lender) have been delivered to Lender.
(vi)     Each Management Agreement (as defined in the Loan Agreement) is in full
force and effect according to its terms, is the valid and binding obligation of
Borrower and the applicable Manager, and, except as set forth on Schedule 3(vi)
attached hereto, has not been modified, amended or supplemented since the
Closing Date. With respect to each Individual Property, except as set forth on
Schedule 3(vi) attached hereto, there exist no other agreements between Borrower
and the applicable Manager currently in effect concerning Manager's management
and operation of the Property. No party under the Management Agreement is in
default under the Management Agreement.

-5-

--------------------------------------------------------------------------------




(vii)     Each Franchise Agreement (as defined in the Loan Agreement) is in full
force and effect according to its terms, is the valid and binding obligation of
Borrower and the applicable Franchisor, and, except as set forth on Schedule VII
attached hereto, has not been modified, amended or supplemented since the
Closing Date. With respect to each Individual Property, except as set forth on
Schedule VII attached hereto, there exist no other agreements between Borrower
and the applicable Franchisor currently in effect concerning Borrower's
franchise, other than the applicable comfort letter between Borrower, Lender and
the applicable Franchisor. No party under the Franchise Agreement is in default
under the Franchise Agreement.
(viii)     Each Ground Lease (as defined in the Loan Agreement) is in full force
and effect according to its terms, is the valid and binding obligation of
Borrower and the applicable Ground Lessor, and, except as set forth on Schedule
XII attached hereto, has not been modified, amended or supplemented since the
Closing Date. With respect to each Individual Property, except as set forth on
Schedule XII attached hereto, there exist no other agreements between Borrower
and the applicable Ground Lessor currently in effect concerning the Ground
Lease. No party under the Ground Lease is in default under the Ground Lease.
(ix)     Each Operating Lease (as defined in the Loan Agreement) is in full
force and effect according to its terms, is the valid and binding obligation of
Hotels and Leasing, and, except as set forth on Schedule VIII attached hereto,
has not been modified, amended or supplemented since the Closing Date. With
respect to each Individual Property, except as set forth on Schedule VIII
attached hereto, there exist no other agreements between Hotels and Leasing
currently in effect concerning the Operating Lease. No party under the Operating
Lease is in default under the Operating Lease.
(x)     The Condominium Documents (as defined in the Loan Agreement) are in full
force and effect according to their terms, are the valid and binding obligations
of Borrower, and have not been modified, amended or supplemented since the
Closing Date. No party under the Condominium Documents is in default under the
Condominium Documents.
(xi)     Notwithstanding anything to the contrary set forth in Section 2.7 of
the Loan Agreement, the Release Parcel (as defined in Section 2.7 of the Loan
Agreement) was not owned by Borrower at the time of the origination of the Loan
and was not encumbered by the lien of the Security Instrument encumbering the
San Antonio Property (the “SA Security Instrument”). The parcel described in the
legal description attached as Exhibit A to the SA Security Instrument is the
same as the parcel described in the legal description attached as Exhibit A to
that certain Correction Deed, dated as of November 5, 2009, and effective as of
December 31, 1998, executed by FelCor Hotel Asset Company, L.L.C., a Delaware
limited liability company, and Lender received an insured first lien on such
property described in Exhibit A to the SA Security Instrument pursuant to Title
Insurance Policy Number: M-5894-000406928 issued by Stewart Title Guaranty
Company.

-6-

--------------------------------------------------------------------------------




4.     Amendment to Loan Agreement.
(i)    The following defined terms in Section 1.1 of the Loan Agreement are
hereby each deleted in their entirety: “Release Cap”, “Release Property”,
“Replacement Amount”, “Substitute Allocated Loan Amount”, “Substitution Cap” and
“Substitute Property”.


(ii)     The following defined terms in Section 1.1 of the Loan Agreement are
hereby deleted in their entirety and replaced with the following:


(A)
“FF&E Expenditures Event” shall mean, with respect to an Individual Property,
the delivery by the applicable Manager and/or Franchisor of a notice to Borrower
that amounts are required to be deposited with the applicable Manager and/or
Franchisor in connection with FF&E and Capital Expenditures; provided, however,
an FF&E Expenditures Event shall not be deemed to occur (or shall be deemed to
have ended) upon receipt by Lender from the applicable Manager and/or Franchisor
of evidence that such deposits have been (and/or are continuing to be) delivered
to the applicable Manager and/or Franchisor.

(B)
“Lockbox Period” shall mean the period commencing upon the occurrence of a
Lockbox Trigger Event and ending upon the earlier to occur of (i) the occurrence
of a Lockbox Trigger Event Cure and (ii) the indefeasible satisfaction of the
Debt.

(C)
“Lockbox Trigger Event” shall mean (i) an Event of Default or (ii) if, at any
time during the Additional Extension Terms, Lender elects, in its sole and
absolute discretion, to implement additional control over the Gross Income from
Operations.

(D)
“Lockbox Trigger Event Cure” shall mean an election by Lender, in its sole and
absolute discretion, to terminate additional control over the Gross Income from
Operations.

(E)
“Maturity Date” shall mean the Payment Date occurring in November, 2008, or such
other date on which the final payment of the principal of the Note becomes due
and payable as therein or herein provided, whether at such stated maturity date,
by declaration of acceleration, or otherwise; provided, however, upon compliance
with the Extension Criteria, Borrower shall have the right to extend the
Maturity Date for three (3) additional periods of one (1) year each (each, an
“Extension Term”) and, provided, further, however, upon compliance with the
Additional Extension Criteria, Borrower shall have the right to extend the
Maturity Date for three (3) additional consecutive periods (a) to the Payment
Date occurring in February, 2012 (the “4th Extension Term”), (b) provided the
4th Extension


-7-

--------------------------------------------------------------------------------




Term commenced, to the Payment Date occurring in May, 2013 (the “5th Extension
Term”), and (c) provided the 5th Extension Term commenced, to the Payment Date
occurring in November, 2013 (the “6th Extension Term”).
(F)
“Note B Eurodollar Rate” shall mean (a) with respect to any Interest Period
prior to the commencement of the 4th Extension Term, an interest rate per annum
equal to LIBOR plus 1.60%, (b) with respect to any Interest Period during the
4th Extension Term and the 5th Extension Term, an interest rate per annum equal
to LIBOR plus 6.50% and (c) with respect to any Interest Period during the 6th
Extension Term, an interest rate per annum equal to LIBOR plus 9.00%. For the
avoidance of doubt, in the event of the occurrence of any Additional Extension
Term in which the Note B Eurodollar Rate increases on the commencement of such
Additional Extension Term, the increase in rate shall be effective as of the
commencement date of the applicable Extension Term.

(G)
“Release Price” shall mean an amount equal to, with respect to the sale of an
Individual Property, the greater of (i) the Net Sales Proceeds of such
Individual Property and (ii) the release price set forth on the Approved
Schedule of Release Prices.

(iii)    The following defined terms are hereby incorporated into Section 1.1 of
the Loan Agreement:
(A)
“6th Extension Principal Paydown” shall mean the principal required to be
applied to the outstanding principal balance of the Loan to cause the Debt Yield
with respect to the Loan to be no less than fifteen percent (15%) as of the date
of the determination of such Debt Yield, which date shall be no more than
forty-five (45) days prior to the commencement of the 6th Extension Term.
Lender's calculation of the amount of the 6th Extension Principal Paydown and
the Debt Yield, and all component calculations thereof, shall be determined by
Lender in its sole discretion and shall be conclusive and binding on Borrower
absent manifest error.

(B)
“Actual Monthly CapEx Spend Amount” shall mean, with respect to an Applicable
Determination Month (commencing with the Applicable Determination Month of
October 2011), an amount equal to the Capital Expenditures actually paid in such
month by Borrower with respect to the Properties (i) which are then subject to
the lien of a Security Instrument and (ii) for which a FF&E Expenditures Event
has not occurred.


-8-

--------------------------------------------------------------------------------




(C)
“Additional Extension Criteria” shall mean (a) with respect to the 4th Extension
Term, (i) no Event of Default has occurred and is continuing under the Loan,
(ii) this Agreement and the other Amendment Documents are executed and delivered
by the respective parties thereto and (iii) Borrower shall pay to Lender, on or
before the commencement of the 4th Extension Term, an amount equal to Twenty
Million Dollars ($20,000,000.00) (the “4th Extension Principal Paydown”), which
amount shall be applied in accordance with the terms of Section 2.3.1 hereof to
the outstanding principal balance of each of the Notes on a pro-rata, pari-passu
basis; (b) with respect to the 5th Extension Term, (i) no Event of Default has
occurred and is continuing under the Loan, (ii) Borrower sends Lender a written
request at least ten (10) days, but not more than ninety (90) days, prior to the
expiration of the existing extension term, (iii) Borrower shall pay to Lender,
on or before the commencement of the 5th Extension Term, an amount equal to Five
Million Dollars ($5,000,000.00) (the “5th Extension Principal Paydown”), which
amount shall be applied in accordance with the terms of Section 2.3.1 hereof to
the outstanding principal balance of each of the Notes on a pro-rata, pari-passu
basis and (iv) Borrower shall have delivered, or caused to be delivered to
Lender the Post Modification Manager Estoppels (which requirement may be waived
by Lender, in its sole and absolute discretion, in writing at any time upon
request of Borrower), and (c) with respect to the 6th Extension Term, (i) no
Event of Default has occurred and is continuing under the Loan, (ii) Borrower
sends Lender a written request at least thirty (30) days, but not more than one
hundred twenty (120) days, prior to the expiration of the existing extension
term and (iii) Borrower shall pay to Lender, on or before the commencement of
the 6th Extension Term, an amount equal to the 6th Extension Principal Paydown,
which amount shall be applied in accordance with the terms of Section 2.3.1
hereof to the outstanding principal balance of each of the Notes on a pro-rata,
pari-passu basis; provided, however, if Borrower fails to exercise any extension
option in accordance with the provisions of this Agreement, such extension
option, and any subsequent extension option hereunder, will automatically cease
and terminate.

(D)
“Additional Extension Terms” shall mean, collectively, the 4th Extension Term,
the 5th Extension Term and the 6th Extension Term.

(E)
“Aggregate CapEx Reserve Credit Shortfall” shall mean, as of the date of
determination, (i) the sum of all CapEx Reserve Monthly Credit Shortfalls
(including the CapEx Reserve Monthly Credit Shortfall for the Applicable
Determination Month) less (ii) the sum of all Monthly CapEx Reserve Make-Whole
Credits for previous


-9-

--------------------------------------------------------------------------------




months (including the Monthly CapEx Reserve Make-Whole Credit for the Applicable
Determination Month).
(F)
“Applicable Determination Month” shall have the meaning set forth in the defined
term “NCF Payment” below.

(G)
“Approved Closing Costs” shall mean with respect to the sale of an Individual
Property (other than a Required Retained Property), the sum of (i) all
reasonable and customary closing costs and adjustments not to exceed the lesser
of: (a) three percent (3%) of the applicable Gross Sale Proceeds, or (b) the
amount actually incurred and paid by Borrower (and not subject to reimbursement
by the applicable purchaser) and reasonably approved by Lender, including,
without limitation, title insurance premiums and charges, the contributions made
by Borrower to buyer's closing costs, broker's commissions, attorneys' fees,
recording charges, transfer taxes and other customary closing costs (but
expressly excluding any approved holdback or any amount Borrower is required to
pay on account of real estate taxes and/or ground rent) and (ii) the Brand
Termination Payment.

(H)
“Approved Schedule of Release Prices” shall mean the schedule of minimum release
prices set forth on Schedule I attached to the Second Modification Agreement.

(I)
“Brand Termination Payment” shall mean, with respect to each Individual
Property, the applicable termination payment set forth on Schedule III attached
to the Second Modification Agreement together with such other amounts actually
paid by Borrower to Manager in connection with the termination of the applicable
Management Agreement, each as reasonably approved by Lender.

(J)
“CapEx Cash Flow Monthly Credit Amount” shall mean, with respect to an
Applicable Determination Month (commencing with the Applicable Determination
Month of October 2011), (A) to the extent NCF After Debt Service is greater than
zero, the lesser of (i) the Monthly CapEx Reserve Credit and (ii) the NCF After
Debt Service and (B) to the extent NCF After Debt Service is less than or equal
to zero, then zero.

(K)
“CapEx Reserve Monthly Credit Shortfall” shall mean, with respect to an
Applicable Determination Month (commencing with the Applicable Determination
Month of October 2011), an amount equal to the positive difference, if any,
between (i) the Monthly CapEx Reserve Credit less (ii) the CapEx Cash Flow
Monthly Credit Amount for such month.


-10-

--------------------------------------------------------------------------------




(L)
“Cumulative Actual CapEx Spend Amount” shall mean, as of the date of
determination, the sum of the Actual Monthly CapEx Spend Amounts (including the
Actual Monthly CapEx Spend Amount for the Applicable Determination Month).

(M)
“Cumulative CapEx Reserve Credit” shall mean, as of the date of determination,
the lesser of (i) the Cumulative Synthetic CapEx Reserve Amount and (ii) the
Cumulative Actual CapEx Spend Amount.

(N)
“Cumulative Synthetic CapEx Reserve Amount” shall mean, as of the date of
determination, the sum of the Synthetic Monthly CapEx Reserve Amounts (including
the Synthetic Monthly CapEx Reserve Amount for the Applicable Determination
Month). It being understood that the first Synthetic Monthly CapEx Reserve
Amount shall be with respect to the Applicable Determination Month of October
2011.

(O)
“Current Pay Interest Rate” shall mean either (i) (a) with respect to Note A,
the Note A Eurodollar Rate and (b) with respect to Note B, with respect to any
Interest Period, an interest rate per annum equal to LIBOR plus 1.60% or (ii)
the Adjusted Interest Rate with respect to any period when the Loan shall bear
interest at the Adjusted Interest Rate in accordance with the provisions of
Section 2.2.3 herein, as applicable; provided, however, that during any period
in which an Event of Default is continuing, the Current Pay Interest Rate shall
be the Default Rate.

(P)
“Debt Yield” shall mean, as of any date of determination, a fraction (a) whose
numerator is the Net Operating Income for the most recently available twelve
(12) month period preceding the date of calculation as set forth in the
financial statements required hereunder, without deduction for (i) actual
management fees incurred in connection with the operation of the Properties, or
(ii) amounts paid to the Reserve Funds, less (A) management fees equal to the
greater of (1) assumed management fees of four percent (4%) of Gross Income from
Operations or (2) the actual management fees incurred and (B) the greater of (1)
assumed Replacement Reserve Fund contributions equal to 4% of Gross Income from
Operations (without regard to whether such contributions are suspended pursuant
to the terms of Section 7.3 hereof), (2) actual Replacement Reserve Fund
contributions pursuant to the terms hereof and (3) contributions for Capital
Expenditures required pursuant to the Management Agreements and the Franchise
Agreements, and (b) whose denominator is the outstanding principal amount of the
Loan.


-11-

--------------------------------------------------------------------------------




(Q)
“Distribution” shall mean any distributions, payments, dividends, proceeds,
disbursements or other consideration arising from or to be made in connection
with any direct or indirect membership or other equity interest in Borrower.

(R)
“Gross Sales Proceeds” shall mean the contract sales price of an Individual
Property (other than a Required Retained Property) set forth in an arms-length
contract of sale with an unaffiliated third party purchaser.

(S)
“Modification Date” shall mean October 27, 2011.

(T)
“Monthly CapEx Reserve Credit” shall mean, with respect to an Applicable
Determination Month (commencing with the Applicable Determination Month of
October 2011), an amount equal to the positive difference between (a) the
Cumulative CapEx Reserve Credit for the Applicable Determination Month less (b)
the Cumulative CapEx Reserve Credit for the immediately prior month; provided,
however, with respect to the Applicable Determination Month of October 2011, the
Monthly CapEx Reserve Credit shall be an amount equal to the lesser of (i) the
applicable Synthetic Monthly CapEx Reserve Amount and (ii) the applicable Actual
Monthly CapEx Spend Amount.

(U)
“Monthly CapEx Reserve Make-Whole Credit Amount” shall mean, with respect to an
Applicable Determination Month (commencing with the Applicable Determination
Month of October 2011), in the event NCF After Debt Service less the CapEx Cash
Flow Monthly Credit Amount (the “Available Make-Whole Funds”) is (i) less than
or equal to zero, then an amount equal to zero, (ii) greater than zero but less
than the Aggregate CapEx Reserve Credit Shortfall, an amount equal to the
Available Make-Whole Funds or (iii) greater than or equal to the Aggregate CapEx
Reserve Credit Shortfall, an amount equal to the Aggregate CapEx Reserve Credit
Shortfall for the previous month.

(V)
“Net Sales Proceeds” shall mean the amount, if any, by which the Gross Sale
Proceeds from a sale of an Individual Property (other than a Required Retained
Property) exceeds the Approved Closing Costs for the sale of such Individual
Property.

(W)
“NCF” for any period shall mean the amount obtained by subtracting Operating
Expenses for such period from Gross Income from Operations for such period.


-12-

--------------------------------------------------------------------------------




(X)
“NCF After Debt Service” shall mean, NCF for the Applicable Determination Month
less the sum of (i) Debt Service and actual Reserve Fund Deposits delivered to
Lender on the Payment Date occurring during the Applicable Determination Month
and (ii) amounts deposited with Manger, if any, with respect to reserve funds
for Capital Expenditures for the Applicable Determination Month.

(Y)
“NCF Payment” shall mean, with respect to a Payment Date, a payment by Borrower
to Lender in an amount equal to the NCF After Debt Service for the calendar
month that is two (2) calendar months prior to the calendar month in which the
applicable Payment Date occurs (the “Applicable Determination Month”) less the
sum of (i) the applicable CapEx Cash Flow Monthly Credit Amount and (ii) the
applicable Monthly CapEx Reserve Make-Whole Credit Amount (if any), such amounts
to be calculated by Borrower based on the applicable Monthly Income Report and
subject to Lender's review in its sole but good faith discretion. It being
understood that in no event shall the amount of an NCF Payment be less than
zero. For the avoidance of doubt, the NCF Payment due on the Payment Date
occurring in April, 2012 shall be in an amount equal to the NCF After Debt
Service generated by the Property during the month of February, 2012 less the
sum of (i) the applicable CapEx Cash Flow Monthly Credit Amount and (ii) the
applicable Monthly CapEx Reserve Make-Whole Credit Amount (if any). Therefore,
the Applicable Determination Month of a Payment Date occurring in April, 2012 is
February, 2012.

(Z)
“NCF Error Payment” shall mean, with respect to a Payment Date, an amount equal
to the positive difference of (i) the NCF Payment for the Applicable
Determination Month as determined by Lender in its sole but good faith
discretion after Lender's review of the Monthly Income Report, less (ii) the
amount of the actual NCF Payment delivered by Borrower to Lender with respect to
the Applicable Determination Month, in each case taking into consideration the
applicable CapEx Cash Flow Monthly Credit Amount and the applicable Monthly
CapEx Reserve Make-Whole Credit Amount (if any). For the avoidance of doubt, any
required NCF Error Payment with respect to an Applicable Determination Month
would be payable by Borrower to Lender on the Payment Date immediately following
the Payment Date in which the NCF Payment with respect to the same Applicable
Determination Month would have been due.

(AA)
“Post Modification Manager Estoppels” shall mean estoppels, in form and
substance substantially similar to the form of estoppel attached to the Second
Modification Agreement as Exhibit B, from


-13-

--------------------------------------------------------------------------------




each Manager of each Individual Property other than Embassy Suites Dallas - Love
Field, located at 3880 W. Northwest Hwy, Dallas, TX 75220.
(BB)
“Required Retained Property” shall mean each of the following Individual
Properties: (i) Embassy Suites Dallas - Love Field, located at 3880 W. Northwest
Hwy, Dallas, TX 75220, (ii) Embassy Suites Deerfield Beach Resort & Spa, located
at 950 South Ocean Drive (previously known as 950 SE 20th Ave.), Deerfield
Beach, FL 33441 and (iii) The Mills House Hotel, a Holiday Inn, located at 115
Meeting Street, Charleston, SC 29401.

(CC)
“Second Modification Agreement” shall mean that certain Second Amendment to Loan
Agreement and Other Loan Documents, dated as of the Modification Date.

(DD)
“Synthetic Monthly CapEx Reserve Amount” shall mean, with respect to an
Applicable Determination Month (commencing with the Applicable Determination
Month of October 2011), an amount equal to four percent (4%) of the Gross Income
from Operations for such month for the Properties (i) which are then subject to
the lien of a Security Instrument and (ii) for which a FF&E Expenditures Event
has not occurred.

(iv)    Section 2.2.1(a) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following: 2.2.1(a) Interest. Interest on the outstanding
principal balance of the Loan shall accrue from the Closing Date to the end of
the Interest Period in which the Maturity Date occurs at the Applicable Interest
Rate. Monthly installments of interest only (based on the Current Pay Interest
Rate only) shall be paid on each Payment Date commencing on the Payment Date
occurring in December, 2006 and on each subsequent Payment Date thereafter up to
and including the Maturity Date for the Interest Period in which such Payment
Date or Maturity Date occurs. Interest on the outstanding principal amount of
the Loan for the period through and including November 14, 2006 shall be paid by
Borrower on the Closing Date. The outstanding principal balance of the Loan
together with all accrued and unpaid interest thereon shall be due and payable
on the Maturity Date (including, without limitation, all interest that would
accrue on the outstanding principal balance of the Loan through the end of the
Interest Period during which the Maturity Date occurs (even if such period
extends beyond the Maturity Date). Interest accruing hereunder in excess of the
Current Pay Interest Rate, if any, shall (x) on each Payment Date, immediately
commence earning interest at the Applicable Interest Rate to the extent
permitted by law and (y) to the extent remaining unpaid at the Maturity Date, be
due and payable in full on the Maturity Date.
(v)    The lead-in sentence of Section 2.3.1 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following: On any Business Day
occurring after the Lockout Date, Borrower may, at its option, prepay the Loan
in whole or in part, upon satisfaction of the following conditions:.

-14-

--------------------------------------------------------------------------------




(vi)     The following shall be incorporated into the Loan Agreement as Section
2.4(g): (g) Notwithstanding anything contained in this Section 2.4 to the
contrary, Borrower shall not be required to obtain, or cause to be obtained, or
maintain, an Interest Rate Cap Agreement pursuant to this Section 2.4 during the
Additional Extension Terms.
(vii)     Section 2.5.1 of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
2.5.1     Release of Individual Property.
Provided no Event of Default has occurred and is continuing, after the
expiration of the Lockout Period, Borrower may obtain the release of an
Individual Property (other than any Required Retained Property) from the Lien of
the Security Instrument thereon (and related Loan Documents) and the release of
Borrower's obligations under the Loan Documents with respect to such Individual
Property (other than those expressly stated to survive), but only upon the
satisfaction of each of the following conditions:
(a)    Borrower shall provide Lender with at least thirty (30) days but no more
than ninety (90) days prior written notice of its request to obtain a release of
the Individual Property;
(b)    Notwithstanding the other provisions of this Section 2.5, if a
Securitization has occurred, the release of the Individual Property shall
satisfy all applicable REMIC Requirements (defined below) and Borrower shall
deliver to Lender an opinion of counsel that is standard in commercial lending
transactions and subject only to customary qualifications, assumptions and
exceptions opining that the Loan will not fail to maintain its status as a
qualified mortgage within the meaning of Code Section 860G(a)(3) as a result of
the release of the applicable Individual Property. As used herein, “REMIC
Requirements” shall mean any applicable legal requirements relating to any REMIC
Trust (including, without limitation, any constraints, rules and/or other
regulations and/or requirements relating to the servicing, modification and/or
other similar matters with respect to the Loan (or any portion thereof and/or
interest therein)).
(c)    Lender shall have received a wire transfer of immediately available
federal funds in an amount equal to the Release Price for the applicable
Individual Property to be applied on a pro-rata, pari-passu basis to the
outstanding principal balance of the Notes, together with (i) all accrued and
unpaid interest calculated at the Applicable Interest Rate on the amount of
principal being prepaid through and including the Prepayment Date, (ii) the
Interest Shortfall, if applicable, with respect to the amount prepaid, (iii)
Breakage Costs, if any, without duplication of any sums paid pursuant to the
preceding clause (ii); and (iii) all other sums due under this Agreement, the
Note or the other Loan Documents in connection with such release;
(d)    Borrower shall submit to Lender, not less than five (5) days prior to the
date of such release, a release of Lien (and related Loan Documents) for such
Individual Property for execution by Lender. Such release shall be in a form
appropriate in each State in which the Individual Property is located and shall
contain standard provisions, if any, protecting

-15-

--------------------------------------------------------------------------------




the rights of Lender. In addition, Borrower shall provide all other
documentation Lender reasonably requires to be delivered by Borrower in
connection with such release, together with an Officer's Certificate certifying
that (i) such documentation is in compliance with all applicable Legal
Requirements, and (ii) the release will not impair or otherwise adversely affect
the Liens, security interests and other rights of Lender under the Loan
Documents not being released (or as to the parties to the Loan Documents and
Properties subject to the Loan Documents not being released);


(e)    After giving effect to such release, Lender shall have determined that
the Debt Service Coverage Ratio for the Properties then remaining subject to the
Lien of a Security Instrument (not including the Individual Property to be
released) shall be at least equal to the Debt Service Coverage Ratio for all of
the Properties (including the Individual Property to be released) for the twelve
(12) full calendar months immediately preceding the release of the Individual
Property, which determination shall be made after giving effect to (i) such
release and (ii) any additional voluntary prepayment made by Borrower, but only
to the extent necessary to meet such minimum Debt Service Coverage Ratio. If
Borrower shall make such voluntary prepayment, such prepayment shall be made in
accordance with Section 2.3.1(b);


(f)    Lender shall have received evidence that the Individual Property to be
released shall be conveyed to a Person other than Borrower or Principal;


(g)    In the event the Individual Property to be released is subject to an
Operating Lease along with one or more additional Properties, Lender shall have
received a certified copy of an amendment to the Operating Lease reflecting the
deletion of the Individual Property to be released;


(h)    After giving effect to such release, Lender shall have determined that
the outstanding principal balance of the Loan shall not be less than
$60,000,000.00;


(i)    Lender shall have received payment of all Lender's reasonable out of
pocket costs and expenses, including due diligence review costs and reasonable
counsel fees and disbursements incurred in connection with the release of the
Individual Property from the lien of the related Security Instrument and the
review and approval of the documents and information required to be delivered in
connection therewith.


(viii)     Section 2.6 of the Loan Agreement is hereby deleted in its entirety
and replaced with the following: Section 2.6 [Intentionally omitted].
(ix)     Section 3.6 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following: Section 3.6 Excess Cash Flow Prior to the Lockbox
Period.
(a)    From and after the Modification Date until the commencement of a Lockbox
Period, Borrower shall deliver to Lender on each Payment Date (i) a report
detailing Borrower's calculation of the NCF After Debt Service and each of the
CapEx Cash Flow Monthly Credit Amount and the Monthly CapEx Reserve Make-

-16-

--------------------------------------------------------------------------------




Whole Credit Amount (and the respective components thereof) for the calendar
month in which the second preceding Payment Date occurred (including, without
limitation, Borrower's calculation of Net Operating Income, Gross Income from
Operations, Capital Expenditures and Operating Expenses), which such report
shall include an Officer's Certificate of Borrower in form substantially similar
to the form attached to the Second Modification Agreement as Exhibit A and such
other documents evidencing and/or supporting Borrower's calculations as
reasonably requested by Lender (such report together with the applicable
Officer's Certificate, a “Monthly Income Report”), (ii) the applicable NCF
Payment and (iii) any NCF Error Payment. Each Monthly Income Report shall be
subject to the review and approval of Lender, in its sole and absolute
discretion. For the avoidance of doubt and illustrative purposes only, Exhibit C
attached to the Second Modification Agreement sets forth the application of the
calculation of the NCF Payment (assuming no NCF Error Payments), and the
components thereof, based on hypothetical variables for Gross Income From
Operations, Operating Expenses, Debt Service and Actual Monthly CapEx Spend
Amounts, and in no event shall Exhibit C attached to the Second Modification
Agreement be deemed to reflect anticipated NCF Payments, extensions of the
Maturity Date or otherwise modify the terms set forth herein and in the other
Loan Documents.


(b)    Provided no Event of Default is then continuing, each NCF Payment and NCF
Error Payment received by Lender shall be applied on a pro-rata, pari-passu
basis to the outstanding principal balance of the Notes.


(c)    Borrower acknowledges that the provisions of this Section 3.6 shall not
be subject to the exculpation provisions of Section 9.4(a) hereof.


(x)     Section 3.7(b)(viii) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following: Eighth, subject to the terms of
Section 3.19 hereof, all amounts remaining in the Lockbox Account after deposits
for items (i) through (vii) above for the current month and all prior months
shall be disbursed by Lender on the Payment Date to be applied on a pro-rata,
pari-passu basis to the outstanding principal balance of the Notes (it being
understood that no consent of, or notice to, Borrower shall be required in
connection therewith).
(xi)    Section 3.15 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following: Section 3.15 [Intentionally omitted].
(xii)     Section 3.16 of the Loan Agreement is hereby deleted in its entirety
and replaced with the following: Section 3.16 [Intentionally omitted].
(xiii)     The following shall be incorporated into the Loan Agreement as
Section 5.1.27: 5.1.27 FF&E Expenditures Event. Borrower shall notify Lender
within five (5) Business Days of Borrower's receipt of notice that an FF&E
Expenditures Event has occurred.

-17-

--------------------------------------------------------------------------------




(xiv)     The following shall be incorporated into the Loan Agreement as Section
5.2.11: 5.2.11 No Distributions. So long as the Loan remains outstanding,
Borrower shall not make any Distributions from any income produced by or
otherwise generated in connection with the use and/or operation of the Property.
(xv)     Section 9.4(a)(vi) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following: (vi) impair the right of Lender to
enforce the provisions of Section 10.2 of the Security Instruments or Sections
3.6, 4.1.8, 4.1.28, 5.1.9 and 5.2.8 hereof;
(xvi)     Section 9.4(b)(xii) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following: (xii) (A) if any Ground Lease is
modified or terminated other than in accordance with the terms hereof and (B)
any breach of the representations made by Borrower set forth in Section 3(vi) of
the Second Modification Agreement; provided, however, that Borrower shall have
no liability hereunder with respect to clause (xii)(B) above to the extent
Borrower has delivered, or caused to be delivered, to Lender an estoppel
certificate from the Manager of each Individual Property in form and substance
reasonably acceptable to Lender;
(xvii)     Section 9.4(c) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following: (c) Notwithstanding the foregoing, the
agreement of Lender not to pursue recourse liability as set forth in Subsection
(a) above SHALL BECOME NULL AND VOID and shall be of no further force and effect
and the obligation to repay the Debt shall become a personal recourse obligation
of Borrower (i) in the event of Borrower's or Principal's default under Section
4.1.35 hereof (such that such failure was considered by a court as a factor in
the court's finding for a consolidation of the assets of Borrower or Principal
with the assets of another Person) or any Transfer in violation of the
provisions of Section 5.2.10 hereof or Article 7 of the Security Instruments,
(ii) if any Individual Property or any part thereof shall become an asset, or if
Borrower, Principal or any Ground Lessor Affiliated with Borrower shall be a
debtor, in (A) a voluntary bankruptcy or insolvency proceeding or (B) an
involuntary bankruptcy or insolvency proceeding commenced by any Person (other
than Lender) and, with respect to such involuntary proceeding, Borrower consents
or fails to object to such proceedings) or if Borrower, Principal or Ground
Lessor, has acted in concert with, colluded or conspired with the party to cause
the filing of such involuntary proceeding, (iii) an Event of Default
contemplated by Section 8.1(a)(xi)(b), 8.1(a)(xi)(c) or 8.1(a)(xxiv)(b) hereof
has occurred (unless caused by, or at the request of Lender); provided, however,
with respect to this Section 9.4(c)(iii) only, Borrower shall only be liable on
a recourse basis for the Allocated Loan Amounts (plus interest thereon and costs
and expenses relating thereto) of the Individual Properties that were the cause
of such Event of Default or (iv) if, following an Event of Default, Borrower,
Guarantor or any of their respective principals or Affiliates, files or
commences, or consents to the filing or commencement of, any action, suit,
claim, investigation or proceeding, whether legal or administrative or in
mediation or arbitration, at law or in equity, to delay, oppose, impede,
obstruct, enjoin or otherwise interfere with the exercise by Lender of any of
Lender's rights and remedies with respect to the Loan or the Loan Documents.

-18-

--------------------------------------------------------------------------------




(xviii)     Schedules VII, VIII, IX and XII attached to the Loan Agreement are
each hereby deleted in their entirety and replaced with Schedules VII, VIII, IX
and XII attached to the Second Modification.
5.     4th Extension Term. The Noteholders acknowledge the exercise by Borrower
of the fourth extension option in accordance with the terms of the Loan
Agreement, as modified by this Agreement, and the parties hereto acknowledge and
agree that upon Lender's receipt of the 4th Extension Principal Paydown
(together with all other amounts required to be paid to Lender in accordance
with the terms of Section 2.3.1 of the Loan Agreement) on the date hereof, the
Maturity Date of the Loan shall be automatically extended to the Payment Date
occurring in February, 2012. Notwithstanding the foregoing, the parties hereto
acknowledge and agree that all amounts, other than the amount of the 4th
Extension Principal Paydown, required to be paid to Lender in accordance with
the terms of Section 2.3.1 of the Loan Agreement in connection with the 4th
Extension Principal Paydown, including, without limitation, all Interest
Shortfall, may be paid by Borrower on the Payment Date occurring in November,
2011.
6.     Representations, Warranties, and Covenants. Borrower and Guarantor agree
that all of the representations, warranties, and covenants contained in the Loan
Documents continue to be true and correct in all material respects as of the
date hereof (except to the extent that such representation and warranty
specifically refers to financial statements which were required to be delivered
as of a prior date) and Borrower and Guarantor hereby agree to continue to be
bound by the representations, warranties, and covenants on and after the date
hereof. Borrower and Guarantor agree that any default under this Agreement, or
any other Amendment Document, shall constitute an Event of Default under the
Loan Documents.
7.    Execution, Delivery and Enforceability. This Agreement and the other
Amendment Documents has been duly executed and delivered by Borrower and
Guarantor and is the legal, valid and binding obligation of Borrower and
Guarantor, enforceable in accordance with its terms, except as enforceability
may be affected by applicable bankruptcy, insolvency, and similar proceedings
affecting the rights of creditors generally, and general principles of equity.
Each of Borrower and Guarantor have the full power and authority to enter into
and perform this Agreement and the execution, delivery and performance of this
Agreement by each of Borrower and Guarantor (i) has been duly and validly
authorized by all necessary action on the part of each of Borrower and
Guarantor, (ii) does not conflict with any judgment, order or decree of any
court or arbiter in any proceeding to which Borrower or Guarantor is a party,
and (iii) does not conflict with or constitute a material breach of, or
constitute a material default under, any contract, agreement or other instrument
by which Borrower or Guarantor is bound or to which it is a party. No consent of
any Person not a party hereto, including, without limitation, any Franchisor,
any Manager, the Condominium Manager, the Condominium Board or any Ground
Lessor, is required for Borrower or Guarantor to enter into and perform this
Agreement and the other Amendment Documents, or if such consent is required,
such consent has been delivered to Lender, and each of Borrower and Guaranty
hereby agrees to and does indemnify, defend and hold harmless Servicer, Lender
and each of the Noteholders from and against any and all loss, damage or
liability whatsoever, including, without limitation, attorneys' fees and costs,
arising from any failure to obtain the consent of any such Person or entity
which is not a party hereto.

-19-

--------------------------------------------------------------------------------




8.    Costs and Expenses. Borrower shall pay, on demand, all reasonable, actual,
out-of-pocket costs and expenses of Servicer, Lender and each of the Noteholders
(including reasonable fees, costs and expenses of counsel to Servicer, Lender
and each of the Noteholders) incurred in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Amendment
Documents, the closing of the modification of the Loan and the transactions
contemplated thereby.
9.    Conflicts. Except as expressly modified pursuant to this Agreement (and
the other Amendment Documents), all of the terms, covenants and provisions of
the Loan Agreement and the other Loan Documents shall continue in full force and
effect. In the event of any conflict or ambiguity between the terms, covenants,
and provisions of this Agreement and those of the Loan Agreement or the other
Loan Documents, the terms, covenants, and provisions of this Agreement shall
control.
10.    Ratification. (a) Borrower hereby ratifies and confirms to Lender and
each of the Noteholders that all of the terms, representations, warranties,
covenants, indemnifications and provisions of the Loan Documents are and shall
remain in full force and effect, and are true and correct with respect to
Borrower without change except as otherwise expressly and specifically modified
by this Agreement. Borrower hereby agrees to continue to be bound by terms,
representations, warranties, covenants, indemnifications and provisions of the
Loan Documents.
(b) Guarantor hereby ratifies and confirms to Lender and each of the Noteholders
that all of the terms, representations, warranties, covenants, indemnifications
and provisions of the Loan Documents, including without limitation, the Guaranty
and the Environmental Indemnity (as defined in the Loan Agreement), are and
shall remain in full force and effect, and are true and correct with respect to
Guarantor without change except as otherwise expressly and specifically modified
by this Agreement. Guarantor hereby agrees to continue to be bound by terms,
representations, warranties, covenants, indemnifications and provisions of the
Loan Documents, including, without limitation, the Guaranty and the
Environmental Indemnity, as expressly and specifically modified by this
Agreement, including, without limitation, the incorporation of any modifications
to Sections 9.4(b)(xii) and 9.4(c) of the Loan Agreement into the Guaranty.
11.    No Waiver or Modification. The parties hereto agree that, except as
specifically set forth herein, this Agreement (i) does not amend, waive,
satisfy, terminate, diminish or otherwise modify any of the terms, conditions,
provisions and/or agreements contained in the Loan Documents and (ii) does not
constitute a waiver, release or limitation upon Lender's exercise of any of its
rights and remedies under the Loan Documents, all of which are hereby expressly
reserved. This Agreement shall not relieve or release the Borrower or Guarantor
in any way from any of their respective duties, obligations, covenants or
agreements under the Loan Documents or from the consequences of any Event of
Default thereunder.
12.    Governing Law. This Agreement shall be deemed to be a contract entered
into pursuant to the laws of the State of New York and shall in all respects be
governed, construed, applied and enforced in accordance with the laws of the
State of New York and the applicable laws of the United States of America.

-20-

--------------------------------------------------------------------------------




13.    No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of any party hereto, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.
14.    Liability; Successors and Assigns. If any party hereto consists of more
than one Person, the obligations and liabilities of each such Person hereunder
shall be joint and several. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
forever.
15.    Inapplicable Provisions. If any term, covenant or condition of this
Agreement is held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be construed without such provision.
16.    Recitals, Exhibits, Schedules, Headings, etc. The Recitals set forth
above are true and correct and are hereby incorporated into the body of this
Agreement by reference. All exhibits and schedules attached hereto are
incorporated in this Agreement and are expressly made a part hereof. The
headings and captions of various paragraphs of this Agreement are for
convenience of reference only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof.
17.    Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder. Any counterpart delivered by
facsimile, pdf or other electronic means shall have the same import and effect
as original counterparts and shall be valid, enforceable and binding for the
purposes of this Agreement.
18.    Number and Gender. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.
19.    Entire Agreement. This Agreement embodies the entire agreement and
understanding among the parties hereto and supercedes all prior agreements and
understandings among the parties hereto relating to the subject matter hereof
(other than the Loan Documents). Accordingly, this Agreement may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties hereto. There are no unwritten or oral agreements
between the parties hereto.
20.     Release and Waiver of Claims, Defenses and Rights of Set Off. Each of
Borrower and Guarantor acknowledge that Servicer, Lender and each of the
Noteholders have performed all obligations and duties owed to Borrower and
Guarantor under the Loan Documents, if any, through the date hereof, and each of
Borrower and Guarantor further acknowledge, represent

-21-

--------------------------------------------------------------------------------




and warrant that neither of Borrower nor Guarantor have any claim, cause of
action, defense or right of set off against Servicer, Lender or any of the
Noteholders, and, to the extent that any such party has any such rights, as
additional consideration for entering into this Agreement, each of Borrower and
Guarantor hereby unconditionally and irrevocably forever releases, waives and
forever discharges Servicer, Lender and each of the Noteholders (together with
each of their predecessors, successors and assigns, each of their Affiliates and
each of their officers, directors, employees, agents and representatives) (each,
a “Releasee” and, collectively, the “Releasees”) from any action, cause of
action, suit, debt, defense, right of set off or other claim arising on or prior
to the date hereof, whatsoever, in law or in equity, arising out of or in
connection with this Agreement (including, without limitation, the negotiation
of this Agreement and the Amendment Documents) and/or the other Loan Documents,
known or unknown against the Releasees.
21.     Covenant Not to Sue. Each of Borrower and Guarantor, on behalf of itself
and its successors, assigns, Affiliates and other legal representatives, hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee that neither Borrower (nor any of its successors,
assigns, Affiliates or other legal representatives) nor Guarantor (nor any of
its successors, assigns, Affiliates or other legal representatives) will sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any claim released, remised and discharged by such Borrower pursuant to
Section 20 above. If either of Borrower (or any of its successors, assigns,
Affiliates or other legal representatives) or Guarantor (or any of its
successors, assigns, Affiliates or other legal representatives) violates the
foregoing covenant, such party agrees to pay, in addition to such other damages
as any Releasee may sustain as a result of such violation, all reasonable
attorneys' fees and costs incurred by any Releasee as a result of such
violation.
22.     No Novation. The parties do not intend this Agreement nor the
transactions contemplated hereby to be, and this Agreement and the transactions
contemplated herby shall not be construed to be, a novation of any of the
obligations owing by the Borrower under or in connection with the Loan
Documents. Further, the parties do not intend this Agreement nor the
transactions contemplated hereby to affect the priority of Lender's first
priority lien in any of the collateral securing the Note in any way, including,
without limitation, the liens, security interests and encumbrances created by
the Security Instrument and the other Loan Documents.
Each party hereto acknowledges that it has participated in the negotiation of
this Agreement, and agrees that no provision of this Agreement shall be
construed against or interpreted to the disadvantage of any party by any court
or other governmental or judicial authority by reason of such party having or
being deemed to have structured, dictated or drafted such provision. Each of the
parties hereto at all times have had access to an attorney in the negotiation of
the terms and in the preparation and execution of this Agreement, and the
parties hereto each have had the opportunity to review and analyze this
Agreement for a sufficient period of time prior to execution and delivery. All
of the terms of this Agreement were negotiated at arm's length, and were
prepared and executed without fraud, duress, undue influence or coercion of any
kind exerted by either party upon the other. The execution and delivery of this
Agreement is the free and voluntary act of each of the parties hereto.


[NO FURTHER TEXT ON THIS PAGE]

-22-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Loan
Agreement and Other Loan Documents to be duly executed by their duly authorized
representatives, all as of the day and year first above written.




 
BORROWER:
 
 
 
 
 
 
FELCOR/JPM HOTELS, L.L.C., a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Michael Hughes
 
 
Name:
Michael Hughes
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
BORROWER:
 
 
 
 
 
 
DJONT/JPM LEASING, L.L.C., a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Michael Hughes
 
 
Name:
Michael Hughes
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
GUARANTOR:
 
 
 
 
 
 
FELCOR LODGING LIMITED PARTNERSHIP, a Delaware limited partnership
 
 
 
 
 
By:
FelCor Lodging Trust Incorporated, a Maryland corporation, its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Michael Hughes
 
 
 
Name:
Michael Hughes
 
 
 
Title:
Vice President
 





[SIGNATURES CONTINUE ON FOLLOWING PAGE]


--------------------------------------------------------------------------------






 
NOTE A-1 HOLDER:
 
 
 
 
 
 
WELLS FARGO BANK, N.A., AS TRUSTEE FOR BEAR STEARNS COMMERCIAL MORTGAGE
SECURITIES TRUST 2007-BBAA8 COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES SERIES
2007-BBA8, FOR ITSELF AND AS SERVICING LENDER PURSUANT TO INTERCREDITOR AND
SERVICING AGREEMENT DATED NOVEMBER 10, 2066
 
 
 
 
 
By:
CT Investment Management Co., Inc., in its capacity as Special Servicer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Deborah J. Ginsberg
 
 
Name:
Deborah J. Ginsberg
 
 
Title:
Vice President







[SIGNATURES CONTINUE ON FOLLOWING PAGE]




--------------------------------------------------------------------------------






 
NOTE A-2 HOLDER:
 
 
 
 
 
 
WELLS FARGO BANK, N.A., AS TRUSTEE FOR BEAR STEARNS COMMERCIAL MORTGAGE
SECURITIES TRUST 2007-BBAA8 COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES SERIES
2007-BBA8, FOR ITSELF AND AS SERVICING LENDER PURSUANT TO INTERCREDITOR AND
SERVICING AGREEMENT DATED NOVEMBER 10, 2066
 
 
 
 
 
By:
CT Investment Management Co., Inc., in its capacity as Special Servicer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Deborah J. Ginsberg
 
 
Name:
Deborah J. Ginsberg
 
 
Title:
Vice President







[SIGNATURES CONTINUE ON FOLLOWING PAGE]


--------------------------------------------------------------------------------






 
NOTE B-1 HOLDER:
 
 
 
 
 
 
CAPITAL TRUST, INC., a Maryland corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Deborah J. Ginsberg
 
Name:
Deborah J. Ginsberg
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
NOTE B-2 HOLDER:
 
 
 
 
 
 
CAPITAL TRUST, INC., a Maryland corporation
 
 
 
 
 
 
 
 
 
 
/s/Deborah J. Ginsberg
 
By:
/s/Deborah J. Ginsberg
 
Name:
Deborah J. Ginsberg
 
Title:
Vice President



